DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, new claims 31 and 32 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as they “means for transmitting” as well as “means for identifying”.  Support for these claimed “means” appears to be present in Applicant’s Figures 4 and 7 (and accompanying disclosure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 16-19, 28, 29, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. 2020/0383055) (hereinafter “Cai”) in view of Tabet et al. (U.S. 2018/0213382) (hereinafter “Tabet”).
Regarding claim 1, Cai teaches a user equipment 10 (second UE) of Figure 1 that receives a first message from a relay user equipment 20 (first UE), where the first message comprises a sidelink discovery message (sidelink discovery message preamble) as shown in step S201 of Figure 2 and spoken of on page 4, paragraphs [0063]-[0065]; where the signal processing apparatus 80 of Figure 8 includes a processor 82 coupled to a memory 81 storing program instructions as spoken of on page 9, paragraphs [0134]-[0135].
Cai also teaches the user equipment 10 that determines, based on the received first message, a first resource used by the relay user equipment 20 to send a second message, where the second message comprises a sidelink message (sidelink discovery message) and a sidelink control information corresponding to the sidelink message as shown in step S202 of Figure 2 and spoken of on page 4, paragraphs [0067]-[0068].
Cai also teaches the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074].
Cai does not explicitly teach “wherein the sidelink discovery message preamble includes one or more cyclic shifts, one or more roots, or both”.
However, Tabet teaches a method and system for peer-to-peer discovery where discovery messaging may include orthogonal codes used to generate discovery sequences, where the discovery sequences (sidelink discovery message preamble) are generated via cyclic shifts of Zadoff-Chu sequences in the frequency domain as spoken of on page 10, paragraphs [0125]-[0126].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the cyclic shifts of discovery sequences taught in Tabet to the discovery messaging of Cai in order to provide a substantial number of orthogonal sequences capable of effectively providing shorter UE IDs, thereby reducing control overhead as spoken of on page 10, paragraph [0125] of Tabet.
Regarding claim 2, Cai further teaches the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message in response to receiving the first message (sidelink discovery message preamble) as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074]; and where the second message comprises a sidelink message and a sidelink control information (SCI) corresponding to the sidelink message as spoken of on page 4, paragraph [0069].
Regarding claim 3, Cai further teaches the user equipment 10 that determines the first resource used by the relay user equipment 20 to send the second message based on a third message sent by the user equipment 10 to the relay user equipment 20, where the third message includes sidelink control information corresponding to the sidelink message as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 4, Cai further teaches the user equipment 10 that further determines the first resource used by the relay user equipment 20 to send the second message based on first synchronization information (configuration) as spoken of on page 4, paragraph [0068].
Regarding claim 5, Cai further teaches a base station (network entity) that schedules a resource (indication) used by the relay user equipment 20 for sending a sidelink communication message as spoken of on page 5, paragraph [0082].
Regarding claim 6, Cai further teaches the user equipment 10 that determines one or more offsets (fixed timing relationship) between the sub-band used for the first message (sidelink discovery message preamble) and the sub-band used for the second message (sidelink control information message) as spoken of on page 6, paragraph [0088].
Regarding claim 7, Cai further teaches the user equipment 10 that determines the sub-band used by the relay user equipment 20 to send the second message based on the sub-band used for the first message and a mapping relationship as spoken of on page 6, paragraph [0090].
Regarding claim 8, Cai further teaches the user equipment 10 that determines the sub-band used by the relay user equipment 20 to send the second message based on the sub-band used for the first message and a mapping relationship as spoken of on page 6, paragraph [0090]; where a particular sub-band index is used for a first message followed by a corresponding sub-band index (hashing rule) for the second message as spoken of on page 6, paragraph [0091].
Regarding claim 9, Cai further teaches the second message that includes a synchronization signal and/or an MIB-SL (sidelink synchronization signal identifier) as spoken of on page 4, paragraph [0070] as well as page 7, paragraph [0109].
Regarding claim 10, Cai further teaches the user equipment 10 that determines, based on the received first message, a first resource used by the relay user equipment 20 (first UE) to send a second message (transmission of sidelink discovery message), where the second message comprises a sidelink message (sidelink discovery message) and a sidelink control information corresponding to the sidelink message as shown in step S202 of Figure 2 and spoken of on page 4, paragraphs [0067]-[0068].
Regarding claim 16, Cai further teaches the user equipment 10 that determines the first resource used by the relay user equipment 20 to send the second message based on a third message sent by the user equipment 10 to the relay user equipment 20, where the third message includes sidelink control information corresponding to the sidelink message as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 17, Cai further teaches the third message sent by the user equipment 10 that includes sidelink control information corresponding to (indicates detection) the sidelink message as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 18, Cai further teaches the third message sent by the user equipment 10 that includes sidelink control information corresponding to (association with) the sidelink message as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 19, Cai further teaches the first message that comprises indication information (identifier) that further includes a scrambling code sequence used by a synchronization signal as spoken of on page 7, paragraph [0109].
Regarding claim 28, Cai teaches a user equipment 10 (second UE) of Figure 1 that receives a first message from a relay user equipment 20 (first UE), where the first message comprises a sidelink discovery message (sidelink discovery message preamble) as shown in step S201 of Figure 2 and spoken of on page 4, paragraphs [0063]-[0065].
Cai also teaches the user equipment 10 that determines, based on the received first message, a first resource used by the relay user equipment 20 to send a second message, where the second message comprises a sidelink message (sidelink discovery message) and a sidelink control information corresponding to the sidelink message as shown in step S202 of Figure 2 and spoken of on page 4, paragraphs [0067]-[0068].
Cai also teaches the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074].
Cai does not explicitly teach “wherein the sidelink discovery message preamble includes one or more cyclic shifts, one or more roots, or both”.
However, Tabet teaches a method and system for peer-to-peer discovery where discovery messaging may include orthogonal codes used to generate discovery sequences, where the discovery sequences (sidelink discovery message preamble) are generated via cyclic shifts of Zadoff-Chu sequences in the frequency domain as spoken of on page 10, paragraphs [0125]-[0126].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the cyclic shifts of discovery sequences taught in Tabet to the discovery messaging of Cai in order to provide a substantial number of orthogonal sequences capable of effectively providing shorter UE IDs, thereby reducing control overhead as spoken of on page 10, paragraph [0125] of Tabet.
Regarding claim 29, Cai further teaches the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message in response to receiving the first message (sidelink discovery message preamble) as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074]; and where the second message comprises a sidelink message and a sidelink control information (SCI) corresponding to the sidelink message as spoken of on page 4, paragraph [0069].
Regarding claim 31, Cai teaches a user equipment 10 (second UE) of Figure 1 that receives a first message from a relay user equipment 20 (first UE), where the first message comprises a sidelink discovery message (sidelink discovery message preamble) as shown in step S201 of Figure 2 and spoken of on page 4, paragraphs [0063]-[0065]; where the signal processing apparatus 70 of Figure 7 includes a determining module 62 (means for identifying) as well as sending module 71 (means for transmitting) implemented by using a transceiver as spoken of on page 9, paragraphs [0128] and [0133].
Cai also teaches the user equipment 10 that determines, based on the received first message, a first resource used by the relay user equipment 20 to send a second message, where the second message comprises a sidelink message (sidelink discovery message) and a sidelink control information corresponding to the sidelink message as shown in step S202 of Figure 2 and spoken of on page 4, paragraphs [0067]-[0068].
Cai also teaches the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074].
Cai does not explicitly teach “wherein the sidelink discovery message preamble includes one or more cyclic shifts, one or more roots, or both”.
However, Tabet teaches a method and system for peer-to-peer discovery where discovery messaging may include orthogonal codes used to generate discovery sequences, where the discovery sequences (sidelink discovery message preamble) are generated via cyclic shifts of Zadoff-Chu sequences in the frequency domain as spoken of on page 10, paragraphs [0125]-[0126].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the cyclic shifts of discovery sequences taught in Tabet to the discovery messaging of Cai in order to provide a substantial number of orthogonal sequences capable of effectively providing shorter UE IDs, thereby reducing control overhead as spoken of on page 10, paragraph [0125] of Tabet.
Regarding claim 32, Cai further teaches the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message in response to receiving the first message (sidelink discovery message preamble) as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074]; and where the second message comprises a sidelink message and a sidelink control information (SCI) corresponding to the sidelink message as spoken of on page 4, paragraph [0069].
Regarding claim 33, Cai teaches a user equipment 10 (second UE) of Figure 1 that receives a first message from a relay user equipment 20 (first UE), where the first message comprises a sidelink discovery message (sidelink discovery message preamble) as shown in step S201 of Figure 2 and spoken of on page 4, paragraphs [0063]-[0065]; where the signal processing apparatus 70 may utilize a computer readable storage medium storing instructions as spoken of on page 9, paragraph [0138].
Cai also teaches the user equipment 10 that determines, based on the received first message, a first resource used by the relay user equipment 20 to send a second message, where the second message comprises a sidelink message (sidelink discovery message) and a sidelink control information corresponding to the sidelink message as shown in step S202 of Figure 2 and spoken of on page 4, paragraphs [0067]-[0068].
Cai also teaches the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074].
Cai does not explicitly teach “wherein the sidelink discovery message preamble includes one or more cyclic shifts, one or more roots, or both”.
However, Tabet teaches a method and system for peer-to-peer discovery where discovery messaging may include orthogonal codes used to generate discovery sequences, where the discovery sequences (sidelink discovery message preamble) are generated via cyclic shifts of Zadoff-Chu sequences in the frequency domain as spoken of on page 10, paragraphs [0125]-[0126].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the cyclic shifts of discovery sequences taught in Tabet to the discovery messaging of Cai in order to provide a substantial number of orthogonal sequences capable of effectively providing shorter UE IDs, thereby reducing control overhead as spoken of on page 10, paragraph [0125] of Tabet.
Regarding claim 34, Cai further teaches the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message in response to receiving the first message (sidelink discovery message preamble) as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074]; and where the second message comprises a sidelink message and a sidelink control information (SCI) corresponding to the sidelink message as spoken of on page 4, paragraph [0069].

Claim(s) 11-15 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Tabet and Zhang et al. (U.S. 2021/0258764) (hereinafter “Zhang”).
Regarding claim 11, Cai in view of Tabet teaches claim 1 as described above.  Cai in view of Tabet does not explicitly teach “transmit the sidelink discovery message to the second UE based at least in part on an amount of pending data at the first UE”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a discovery message (sidelink discovery message) is transmitted on a PSCCH (to a second UE) while the remainder of the sidelink control information (SCI) bits are used for scheduling a normal PSSCH transmission if there is sidelink data to be transmitted (amount of pending data) as spoken of on page 4, paragraph [0045].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in view of Tabet in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claims 12 and 13, Cai in view of Tabet does not explicitly teach “receive an acknowledgement message from the second UE indicating that the 4second UE detected the sidelink discovery message preamble, decoded a sidelink control 5information message, or both” or “wherein the acknowledgement message is received over a sidelink feedback control channel”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where in response to receiving an ACK (acknowledgement message) transmitted by a receiving UE (second UE) in response to receiving a first part of a discovery message (detection of sidelink discovery message preamble), the transmitting UE transmits SCI on the PSCCH (sidelink feedback channel) that schedules transmission of a data message on the PSSCH that contains a second part of the discovery message as spoken of on pages 4-5, paragraph [0056].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the acknowledgement messaging taught in Zhang to the discovery message transmission method of Cai in view of Tabet in order to improve the reliability of the discovery message transmission by utilizing acknowledgement messaging to indicate successful reception of data transmissions as spoken of on pages 4-5, paragraph [0056] of Zhang.
Regarding claim 14, Cai in view of Tabet teaches claim 1 as described above.  Cai in view of Tabet does not explicitly teach “receive the sidelink discovery message from the second UE based at least in 4part on an absence of pending data at the first UE”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a discovery message (sidelink discovery message) is transmitted on a PSCCH while the remainder of the sidelink control information (SCI) bits are used for scheduling a normal PSSCH transmission if there is sidelink data to be transmitted (pending data absent at first UE, but present at second UE) as spoken of on page 4, paragraph [0045].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in view of Tabet in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claim 15, Cai in view of Tabet does not explicitly teach “wherein the received sidelink discovery 2message indicates that the second UE detected the sidelink discovery message preamble, 3decoded a sidelink control information message, or both. 
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where in response to receiving an ACK (acknowledgement message) transmitted by a receiving UE (second UE) in response to receiving a first part of a discovery message (detection of sidelink discovery message preamble), the transmitting UE transmits SCI on the PSCCH (sidelink feedback channel) that schedules transmission of a data message on the PSSCH that contains a second part of the discovery message as spoken of on pages 4-5, paragraph [0056].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the acknowledgement messaging taught in Zhang to the discovery message transmission method of Cai in view of Tabet in order to improve the reliability of the discovery message transmission by utilizing acknowledgement messaging to indicate successful reception of data transmissions as spoken of on pages 4-5, paragraph [0056] of Zhang.
Regarding claims 20 and 21, Cai in view of Tabet teaches claim 16 as described above.  Cai in view of Tabet does not explicitly teach “wherein the received sidelink control 2information message schedules resources for the first UE to transmit the sidelink discovery 3message to the second UE” or “wherein the received sidelink control 2information message schedules resources for the second UE to transmit the sidelink discovery 3message to the first UE”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a PSCCH (sidelink control information) message may contain both a discovery message (or part of a discovery message) and other information, such as PSSCH scheduling related control information (schedules resources) as spoken of on page 2, paragraph [0023].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in view of Tabet in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claim 22, Cai in view of Tabet teaches claim 1 as described above.  Cai in view of Tabet does not explicitly teach “receive a sidelink scheduling request over a sidelink feedback channel, 4wherein the sidelink scheduling request indicates that the second UE has pending data to 5transmit”. 
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a discovery message (sidelink discovery message) is transmitted on a PSCCH (to a second UE) while the remainder of the sidelink control information (SCI) bits are used for scheduling a normal PSSCH transmission (sidelink scheduling request) if there is sidelink data to be transmitted (amount of pending data) as spoken of on page 4, paragraph [0045].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in view of Tabet in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claim 23, Cai in view of Tabet does not explicitly teach “wherein the sidelink feedback channel is 2associated with the identified resources for transmission of the sidelink discovery message or 3is dynamically indicated by a sidelink control information message”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a discovery message (sidelink discovery message) is transmitted on a PSCCH (sidelink feedback channel) while the remainder of the sidelink control information (SCI) bits (sidelink control information message) are used for scheduling a normal PSSCH transmission if there is sidelink data to be transmitted (amount of pending data) as spoken of on page 4, paragraph [0045].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in view of Tabet in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claim 24, Cai in view of Tabet teaches claim 1 as described above.  Cai in view of Tabet does not explicitly teach “wherein the sidelink discovery message 2preamble is transmitted using unicast, multicast, broadcast, or a combination thereof”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where discovery messaging may be transmitted in a broadcast, multicast, or unicast fashion as spoken of on page 2, paragraph [0020].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the broadcast/multicast/unicast transmission capability taught in Zhang to the discovery message transmission of Cai in view of Tabet in order to provide a more adaptive system that supports multiple modes of discovery message transmission as spoken of on page 2, paragraph [0020] of Zhang.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to amended claim 14 have been fully considered but they are not persuasive.
Regarding claim 14, Applicant argues that the combination of Cai and Zhang does not teach an apparatus configured to “receive the sidelink discovery message from the second UE based at least in part on an absence of pending data at the first UE”.  Applicant asserts that Zhang describes an apparatus configured to transmit a PSSCH transmission based on the presence of sidelink data rather than receiving a sidelink discovery message from a second UE based at least in part on an absence of pending data at the first UE.
However, as provided in the previous Office Action and reiterated above, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a discovery message (sidelink discovery message) is transmitted on a PSCCH while the remainder of the sidelink control information (SCI) bits are used for scheduling a normal PSSCH transmission if there is sidelink data to be transmitted (pending data absent at first UE, but present at second UE) as spoken of on page 4, paragraph [0045].
In other words, if there is pending sidelink data to be transmitted from the second UE (and received by the first UE), the remainder of the sidelink control information bits are used for scheduling the transmission of the pending sidelink data (which is absent from the first UE until it is received by the second UE).
Using a broadest reasonable interpretation of the claim language, it is maintained that Cai in view of Zhang teaches the above limitation in question.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467